DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/21 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 1 is objected to because of the following informalities: In claim 1, applicant recites that the second side of the hub is “non-destructively” coupled to an underside of the lid of the convention toilet seat. In view of the disclosure, the limitation that the hub is non-destructively coupled to the toilet lid does not have any established meaning and would not overcome the current rejection of record.  As best understood, and based on the interview summary dated 10/8/21, the Examiner assumes that applicant intended for the limitation to recite “nondestructively removable” or other similar language. For the purpose of compact prosecution, the claim will be examined using this interpretation, however clarification by amendment is required. Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 1 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Macdonald (US 2,047,480) in view of Cowles (US 683,421). 
Regarding claim 1, Macdonald discloses a toilet seat reducer (fig. 1) comprising: a hub (7) comprising first and second opposed sides, and a perimetric wall disposed at a periphery of a portion of the first side of the hub; and a toilet seat comprising first and second opposed sides, and an aperture (5) smaller (col. 1, ln. 36-40) than an opening (12) in a conventional (1, col. 1, ln. 30) toilet seat, the aperture defined at least partly by a perimetric wall disposed at least a portion of the first side of the seat and configured to receiving at least a portion of the perimetric wall of the hub (fig. 2); wherein the second side of the hub is coupled (col. 2, ln. 28-29) with an underside of a lid (2) of the conventional toilet seat, the second side of the toilet seat is configured for mating with at least a portion of the conventional toilet seat (fig. 2; col. 1, ln. 35; note also hinge connection which connects bottom surface of 4 to top surface of 1); and the perimetric wall of the hub and the perimetric wall of the seat are configured for detachably coupling the hub and seat together (9, col. 2, ln. 39-49). See annotated figure below. 
Macdonald does not explicitly provide that the second hub is non-destructively removable from the underside, though “fastening” does imply reversibility. Attention is turned to Cowles, which teaches a similar toilet seat reducer (fig. 1) having a hub (9’) which is non-destructively removable at its second side from an underside of the lid (3’)(ln. 59-60, note that the ordinary meaning of “tacked” is to fasten or fixed in place with tacks, and as such, the tacks are capable of being removed from the hub and lid in a manner that does not break or destroy either component).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have fastened the hub of Macdonald to the lid via the use of tacks, thereby enabling reversible or non-destructive removability, in order to enable replacement or maintenance of the hub or removal of the toilet seat reducer system if so desired.
Regarding claim 2, Macdonald discloses that the hub and seat detachably couple to each other when the lid is lowered onto the seat (col. 2, ln. 39-44, when the lid is lowered, the spring button 9 mates with the lock 10 to couple the pieces together).
Regarding claim 3, Macdonald discloses that the toilet seat is raised off the conventional toilet seat when the lid is raised (col. 3, ln. 1-3).
Regarding claim 4, Macdonald discloses that the toilet seat detaches from the hub when the seat is lowered while the lid is restrained by a user (col. 2, ln. 45-49). 
Regarding claim 5, Macdonald discloses that the toilet seat detaches from the hub when the lid is raised while the toilet seat is restrained by a user (col. 2, ln. 45-49).

    PNG
    media_image1.png
    601
    604
    media_image1.png
    Greyscale

Claims 6 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Macdonald and Cowles, as applied to claim 1, in view of Regan (US 10,646,080). 
Regarding claim 6, Macdonald as modified shows all of the instant invention as discussed above, but does not show that the seat comprises an outwardly extending tab for at least one of raising the seat, lowering the seat, and restraining the seat. Attention is turned to Regan which teaches a similar toilet seat reducer (100) which has a seat portion (42) with an outwardly extending tab (68) enabling raising, lowering, or restraining of the seat. It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the tab of Regan on the toilet seat of Macdonald so that a user can manipulate the seat relative to the lid and conventional seat, without having to directly touch a seating surface. Tabs and handles are common in the art for this purpose. 
Regarding claim 7, Macdonald shows all of the instant invention as discussed above, and further provides that on opposing perimetric walls of the hub and seat there is a latching assembly (spring button 9 and mating lock 10) for detachably coupling the hub and the toilet seat.  Macdonald however does not show a pair of complementary magnets.  Attention is again turned to Regan which teaches that it is known to use a pair complementary magnets (30, 60)(fig. 7) to couple together a toilet seat relative to a conventional seat for the purposes of detachable coupling (abstract).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have replaced the spring button and lock with complementary magnets, since as a functionally equivalent means to detachably couple mating pieces.  The magnets would work equally well as the spring/lock combination. An express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious, see MPEP §2144.06.

    PNG
    media_image2.png
    650
    802
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    423
    624
    media_image3.png
    Greyscale


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Macdonald and Cowles, as applied to claim 1, in view of Weiss (US 3,601,822). 
Regarding claim 8, Macdonald as modified shows all of the instant invention as discussed above, but does not show a flexible urine guard having at least a portion which collapses into at least a portion of the aperture when the lid is lowered onto the toilet seat, and which returns to an uncollapsed state when the lid and seat are separated.  Attention is turned to Weiss which teaches a similar toilet seat reducer (10) having a seat (12) with an aperture (17, 28) and a flexible urine guard (31) which collapses into at least a portion of the aperture when the lid is lowered onto the seat and which returns to an uncollapsed state when the lid and seat are separated (col. 4, ln. 46-58).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the flexible urine guard in the seat reducer of Macdonald in order to prevent urine splashing when male children use the seat. 
Claim 9 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Macdonald, Regan, and Weiss. 
Regarding claim 9, Macdonald shows a toilet seat reducer (fig. 1) comprising: a hub (7) comprising first and second opposed sides, and a perimetric wall disposed at a periphery of a portion of the first side; and a toilet seat comprising first and second opposed sides, and an aperture (5) smaller (col. 1, ln. 36-40) than an opening (12) in a conventional (1, col. 1, ln. 30) toilet seat, the aperture defined at least partly by a perimetric wall disposed at least a portion of the first side and configured to receiving at least a portion of the perimetric wall of the hub (fig. 2); wherein the second side of the hub is configured to couple (col. 2, ln. 28-29) with an underside of a lid (2) of the conventional toilet seat, the second side of the toilet seat is configured for detachably mating with at least a portion of the conventional toilet seat (fig. 2; col. 1, ln. 35; note also hinge connection which connects bottom surface of 4 to top surface of 1); and the perimetric wall of the hub and the perimetric wall of the seat are configured for detachably coupling the hub and seat together (9, col. 2, ln. 39-49). See annotated figure above.  
Macdonald does not show that the one or more support structures extending away from the first side of the toilet seat and configured to abut the conventional toilet seat to snap fit the toilet seat on the convention toilet seat. Attention is turned to Regan which teaches that it is known, in a combination child/small and conventional toilet seat assembly to provide a one or more support structures (62) which extend away from a first side (44) of the child/small seat (40) and snap fit onto the conventional toilet seat (10)(fig. 10)(col. 12, ln. 14-17). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have included support structures which enable snap fitting of the toilet seat to the conventional toilet seat in order to minimize shifting or accidental displacement when a child is using the toilet.
Macdonald does not show a urine guard. Attention is turned to Weiss which teaches a similar toilet seat reducer (10) having a seat (12) with an aperture (17, 28) and a flexible urine guard (31) which collapses into at least a portion of the aperture when the lid is lowered onto the seat and which returns to an uncollapsed state when the lid and seat are separated (col. 4, ln. 46-58).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the flexible urine guard in the seat reducer of Macdonald in order to prevent urine splashing when male children use the seat.
Regarding claim 10, Macdonald as modified shows all of the instant invention and Macdonald also shows that the hub and seat detachably couple to each other when the lid is lowered onto the seat (col. 2, ln. 39-44, when the lid is lowered, the spring button 9 mates with the lock 10 to couple the pieces together). Under the proposed modification with Weiss, at least a portion of the urine guard collapses into at least a portion of the aperture when the lid is lowered onto the seat (col. 4, ln. 46-58, Weiss). 
Regarding claim 11, Macdonald as modified shows all of the instant invention, and Macdonald further shows that the toilet seat is raised off the conventional toilet seat when the lid is raised (col. 3, ln. 1-3), when the hub detaches from the toilet seat (Macdonald, col. 2, ln. 45- 9). Therefore, under the proposed modification with Weiss, the urine guard returns to an uncollapsed state when the toilet seat is lowered, while the lid is restrained by a user (Weiss, col. 4, ln. 46-58).
Regarding claim 12, Macdonald shows that the toilet seat detaches from the hub when the seat is lowered while the lid is restrained by a user (Macdonald, col. 2, ln. 45-49), and thus under the proposed modification with Weiss, the urine guard returns to an uncollapsed state (Weiss, col. 4, ln. 46 - 58). 
Regarding claim 13, Macdonald as modified shows all of the instant invention as discussed above, but does not show that the seat comprises an outwardly extending tab for at least one of raising the seat, lowering the seat, and restraining the seat. Attention is again turned to Regan which teaches a similar toilet seat reducer (100) which has a seat portion (42) with an outwardly extending tab (68) enabling raising, lowering, or restraining of the seat. It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the tab of Regan on the toilet seat of Macdonald so that a user can manipulate the seat relative to the lid and conventional seat, without having to directly touch a seating surface. Tabs and handles are common in the art for this purpose. 
Regarding claim 14, Macdonald as modified shows all of the instant invention as discussed above, and further provides that on opposing perimetric walls of the hub and seat there is a latching assembly (spring button 9 and mating lock 10) for detachably coupling the hub and the toilet seat.  Macdonald however does not show a pair complementary magnets.  Attention is again turned to Regan which teaches that it is known to use opposed complementary magnets (30, 60)(fig. 7) to couple together a toilet seat relative to a conventional seat for the purposes of detachable coupling (abstract).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have replaced the spring button and lock with complementary magnets, since as a functionally equivalent means to detachably couple mating pieces.  The magnets would work equally well as the spring/lock combination. An express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious, see MPEP §2144.06.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Macdonald and Regan.
Regarding claim 15, Macdonald discloses a toilet seat reducer comprising: a hub (7) on an underside of a lid (2) of a conventional toilet seat (col. 1, ln. 30); a toilet seat (4) comprising an aperture (5) smaller (col. 1, ln. 36-40) than an opening (12) in the conventional (1, col. 1, ln. 30) toilet seat.
Macdonald does not show that the toilet seat snap fits onto at least a portion of the conventional toilet seat, instead showing that the toilet seat contacts at least a portion of the conventional toilet seat (fig. 2; col. 1, ln. 35). Attention is turned to Regan which teaches a combination child (40) and conventional (10) toilet seat (fig. 3, 4) wherein the child seat is snap fit (fig. 10) on at least a portion of the conventional toilet seat (col. 12, ln.14-17). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a snap fit connection between the toilet seat and conventional toilet seat in order to minimize shifting or accidental displacement when a child is using the toilet. 
Macdonald provides that on opposing locations on the hub and seat there is a latching assembly (spring button 9 and mating lock 10) for detachably coupling the hub and the toilet seat.  Macdonald however does not show two pairs of complementary magnets, a first magnet of the first and second pair disposed at opposing locations of the hub, and a second magnet of the first and second pair disposed at opposing locations of the toilet seat.  Attention is again turned to Regan which teaches that it is known to couple together a small or child toilet seat relative to a conventional seat for the purposes of detachable coupling (abstract). Regan shows that there are first and second pairs of magnets. First magnets (60) of the first and second pairs are located on opposing locations of the child/small seat, while second magnets (30) of the first and second pairs of magnets are disposed at opposing locations of the conventional seat. The first and second magnets of respective pairs mate with each other. See figure 7 which shows first and second pairs of magnets on opposing sides of the small/child seat, which correspond to complementary magnets on the conventional seat. See annotated figures above.   It would have been obvious to one having ordinary skill in the art at the time of effective filing to have replaced the spring button and lock on the hub and seat of Macdonald with first and second pairs of complementary magnets at opposed locations of the hub and seat, respectively, in order to provide several points of connection for the seat and hub so as to securely fasten the two together, and as a functionally equivalent means to detachably couple mating pieces.  The pairs of magnets would work equally well as the spring/lock combination. An express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious, see MPEP §2144.06.
Regarding claim 17, Macdonald as modified shows all of the instant invention as discussed above, but does not show that the seat comprises an outwardly extending tab for at least one of raising the seat, lowering the seat, and restraining the seat. Attention is again turned to Regan which teaches a similar toilet seat reducer (100) which has a seat portion (42) with an outwardly extending tab (68) enabling raising, lowering, or restraining of the seat. It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the tab of Regan on the toilet seat of Macdonald so that a user can manipulate the seat relative to the lid and conventional seat, without having to directly touch a seating surface. Tabs and handles are common in the art for this purpose.

Claims 16 and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Macdonald and Regan, as applied to claim 15, in view of Weiss.
Regarding claim 16, Macdonald as modified shows all of the instant invention as discussed above, but does not show a urine guard. Attention is turned to Weiss which teaches a similar toilet seat reducer (10) having a seat (12) with an aperture (17, 28) and a flexible urine guard (31) which collapses into at least a portion of the aperture when the lid is lowered onto the seat and which returns to an uncollapsed state when the lid and seat are separated (col. 4, ln. 46-58).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the flexible urine guard in the seat reducer of Macdonald in order to prevent urine splashing when male children use the seat.
 Regarding claim 18, Macdonald as modified shows all of the instant invention as discussed above, and shows that the hub and seat detachably couple to each other when the lid is lowered onto the seat (col. 2, ln. 39-44, when the lid is lowered, the spring button 9 mates with the lock 10 to couple the pieces together) and that the toilet seat is raised off the conventional toilet seat when the lid is raised (col. 3, ln. 1-3). Under the proposed modification with Regan, the substitution of the spring button for the pairs of magnets will function in the same way. 
Regarding claim 19, Macdonald as modified also shows that the toilet seat detaches from the hub when the seat is lowered while the lid is restrained by a user (col. 2, ln. 45-49). Under the proposed modification with Regan, the substitution of the spring button for the pairs of magnets will function in the same way.
Regarding claim 20, Macdonald as modified shows that the toilet seat detaches from the hub when the lid is raised while the toilet seat is restrained by a user (col. 2, ln. 45-49). Under the proposed modification with Regan, the substitution of the spring button for the pairs of magnets will function in the same way.
Response to Arguments
Applicant’s arguments with respect to the drawing objections have been fully considered and are persuasive.  Accordingly, the objections are withdrawn. 
Applicant’s arguments with respect to independent claims 1, 9, and 15 have been full considered, but are moot since Cowles and Regan are being used to teach the newly claimed features. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GB702871 teaches a similar child seat/conventional toilet combination having a hub (19) attached to a lid (1), wherein the hub is removable from the lid (p. 2, ln. 96-101) which is similar to the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754